
	

114 HR 2592 IH: To amend the Communications Act of 1934 to require the Federal Communications Commission to publish on the website of the Commission documents to be voted on by the Commission.
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2592
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Mr. Kinzinger of Illinois (for himself and Mr. Allen) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to require the Federal Communications Commission to publish
			 on the website of the Commission documents to be voted on by the
			 Commission.
	
	
		1.Publication of documents in advance of FCC voting
 (a)In generalSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the following:
				
					(p)
 (1)The Commission may not adopt any order, decision, report, or action by vote of the Commission, unless the Chairman causes the Commission to publish on the Internet website of the Commission the text of such order, decision, report, or action—
 (A)not later than 24 hours after the time such text is placed on circulation for review by the Commissioners; or
 (B)not later than 21 days before the date on which the vote is to occur. (2)The text published pursuant to paragraph (1) shall be the text intended at the time of the publishing to be subject to a vote. Nothing in this subsection may be construed to prevent the Commission from making changes to the text after the publishing.
 (3)This subsection shall not apply to a portion of any order, decision, report, or action if the publishing of such portion is likely to lead to a result described in a paragraph of section 552b(c) of title 5, United States Code..
 (b)Effective dateThe amendment made by this section shall apply with respect to an order, decision, report, or action the text of which is placed on circulation after the date that is 90 days after the date of the enactment of this Act.
			
